—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Queens County (Fitzmaurice, J.), entered January 27, 1997, which, after a hearing, granted the petition of the Commissioner of Social Services of the City of New York and extended the placement of Julia M. for a period of one year effective January 27, 1997.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
*327The period of placement provided for in the order which is the subject of this appeal has expired by its own terms. Moreover, the order has been superseded by a subsequent placement order which is beyond the scope of review of this appeal. Because any corrective measures which this Court might have taken with regard to the order on appeal would have no practical effect, the appeal is academic (see, Matter of Keith C., 226 AD2d 369; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844). Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.